Citation Nr: 0409595	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  96-05 345A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a service connection claim for a lung disorder.

2.  Entitlement to a rating in excess of 10 percent for headaches 
and dizziness due to brain trauma.

3.  Entitlement to a rating in excess of 10 percent for depressive 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs



ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from January 
1971 to January 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from August 1994 and November 2002 rating decisions by the 
San Juan, the Commonwealth of Puerto Rico, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In correspondence dated 
in November 1996 the veteran withdrew his request for a Board 
hearing.

In an October 2003 rating decision the RO granted service 
connection for a depressive disorder fully resolving the appellate 
issue as to whether new and material evidence had been received to 
reopen a claim for a nervous disorder.  The Board notes that in 
correspondence dated in December 2003 the veteran submitted a 
notice of disagreement from the October 2003 rating decision as to 
the assigned disability rating for depressive disorder.  As a 
statement of the case has not been issued concerning this matter, 
it must be remanded for appropriate development.  The United 
States Court of Appeals for Veterans Claims (Court) has held that 
where the Board finds a notice of disagreement has been submitted 
regarding a matter which has not been addressed in a statement of 
the case, the issue should be remanded for appropriate action.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

Records show that a statement of the case was issued in January 
2004 as to the issue of entitlement to service connection for 
post-traumatic stress disorder.  As this appeal has not been 
perfected, it will not be addressed in this decision.  The Board 
also notes that the veteran's December 2003 correspondence may be 
construed as a claim for entitlement to a total disability rating 
based on individual unemployability (TDIU).  This matter is 
referred to the RO for appropriate action.

The issues of entitlement to a rating in excess of 10 percent for 
depressive disorder and entitlement to extra-schedular rating 
consideration for headaches and dizziness due to brain trauma are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action is 
required on his part.


FINDINGS OF FACT

1.  In an April 1975 decision the Board denied service connection 
for a lung disorder, essentially based upon a finding that there 
was no competent evidence of a present lung disability.

2.  Evidence added to the record since the April 1975 
determination includes no new evidence of a present lung 
disability and thus does not bear directly and substantially upon 
the specific matter under consideration; the new evidence is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran is presently receiving the maximum rating possible 
for headaches and dizziness due to brain trauma without evidence 
of multi-infarct dementia associated with the brain trauma.

4.  Plausible evidence has been submitted indicating the veteran 
has experienced marked interference with employment as a result of 
his headaches and dizziness due to brain trauma.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted, and a claim 
of entitlement to service connection for a lung disorder may not 
be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).

2.  A schedular rating in excess of 10 percent for headaches and 
dizziness due to brain trauma is not warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.124a, Diagnostic Code 
8045 (2003).

3.  Referral of the veteran's claim for consideration of an extra-
schedular rating for headaches and dizziness due to brain trauma 
is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
3.321 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107(West 2002)) became law.  Regulations implementing the VCAA 
have now been published. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  A review of the record shows the veteran was notified 
of the VCAA by correspondence dated in September and October 2002.  
Notice was appropriately provided as to the increased rating issue 
on appeal prior to the November 2002 denial of that matter.

The Court in Pelegrini v. Principi, 17 Vet. App. 412 (2004), has 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ or RO) decision 
on a claim for VA benefits.  In this case, the initial RO decision 
as to the new and material evidence issues on appeal was made 
prior to November 9, 2000, the date the VCAA was enacted.  VA 
believes that the decision in Pelegrini is incorrect as it applies 
to cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review on 
this matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice requirement 
in this case was harmless error for the reasons specified below.  

In the present case, the RO denied reopening the veteran's service 
connection claim for a lung disorder in an August 1994 rating 
decision.  Only after that rating action was promulgated did the 
RO, in correspondence dated in September 2002 and in a 
supplemental statement of the case, provide notice regarding what 
information and evidence is needed to substantiate the claim, as 
well as what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by VA, 
and the need for the claimant to submit any evidence in his 
possession that pertains to the claim.  

Because the VCAA notice in this case as to the new and material 
evidence claim was not provided to the appellant prior to the 
initial AOJ adjudication denying the claim, the timing of the 
notice does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  While the Court did not address 
whether, and, if so, how, the Secretary can properly cure a defect 
in the timing of the notice, it did leave open the possibility 
that a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 17 
Vet. App. at 422.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The Secretary 
has failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, 353 F.3d 1369, 
1374 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104 
(2003).  There simply is no "adverse determination," as discussed 
by the Court in Pelegrini, for the appellant to overcome.  See 
Pelegrini, 17 Vet. App. at 422.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant on September 2002 was not given 
prior to the first AOJ adjudication of the new and material 
evidence claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the Board, 
and notice complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the case 
was readjudicated and a supplemental statement of the case was 
provided to the appellant.  The claimant has been provided every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial error to 
the claimant.  

The Court in Pelegrini also noted that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request or 
tell the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the effect 
that the claimant should "give us everything you've got pertaining 
to your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 3.159(b)(1).  
VA's General Counsel, however, in a precedent opinion held that 
the Court's statement that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter dictum and 
is not binding on VA.  VAOPGCPREC 1-2004 (February 24, 2004).  It 
was further noted that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.

In this case, although the September and October 2002 VCAA notice 
letters provided to the appellant did not specifically address 
this "fourth element," the Board finds that he was otherwise fully 
notified of the need to give to VA any evidence pertaining to this 
claim.  In fact, the specific language of 38 C.F.R. § 3.159(b)(1) 
was cited in the June 2003 supplemental statement of the case 
which includes this "fourth element."

All the VCAA requires is that the duty to notify be satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
Here, because each of the content requirements of a VCAA notice 
has been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

The revised VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence necessary to 
substantiate a claim.  See 38 C.F.R. § 3.159.  The duty to assist 
provisions of the VCAA, however, do not apply until a previously 
denied claim has been reopened.  38 U.S.C.A. § 5103A(f).  

In this case, the veteran's active duty service medical records 
and all identified and authorized post-service medical records 
relevant to the issues addressed in this decision have been 
requested or obtained.  He was notified of the evidence that had 
been obtained by VA during the course of this appeal and on 
several occasions requested to provide information identifying 
evidence pertinent to his claims.  Therefore, the Board finds 
further attempts to obtain any additional evidence would be 
futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board notes 
that a specific VA medical opinion pertinent to the veteran's 
increased rating claim was obtained in July 1993 and November 2002 
and that the available medical evidence is sufficient for an 
adequate determination.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA as to the issues 
addressed in this decision have been fulfilled.  

New and material Evidence Claim

Regulations implementing the VCAA include a new definition of new 
and material evidence.  However, that provision applies only to 
petitions to reopen filed on or after August 29, 2001.  Hence, it 
does not apply in the instant case.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim."  "New and material evidence" 
means evidence not previously submitted to agency decisionmakers 
which bears "directly and substantially" upon the specific matter 
under consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant that 
it must be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that evidence that is merely cumulative 
of other evidence in the record cannot be new and material even if 
that evidence had not been previously presented to the Board.  
Anglin v. West, 203 F.3d 1343 (2000).

In an April 1975 decision the Board denied service connection for 
a lung disorder.  The evidence available at the time of the April 
1975 Board decision included service medical records showing the 
veteran had been treated for a right lung nodule.  The decision 
was essentially based upon a finding that there was no evidence of 
a present lung disability.  The determination is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2003).  

The evidence added to the claims file since April 1975 included 
service hospital records received in June 1999 showing the veteran 
had been treated for an asymptomatic right lung nodule of unknown 
etiology in October and November 1971.  It was noted that the 
veteran would be followed by surgery; however, no opinion as to 
any lung disability was provided.  Post-service VA and private 
medical records added to the record are negative for diagnosis or 
treatment related to a lung disorder.  Although a March 1996 
report suggested the veteran see a pneumologist for his pulmonary 
issues, there is no indication that any additional evidence as to 
this matter exists.  In statements received in support of the 
claim family members reported that the veteran had no lung 
illnesses prior to service and that during service he had informed 
them that he had been diagnosed with lung cancer.

Based upon a comprehensive review of the record, the Board finds 
the evidence added to the claims file since the April 1975 Board 
decision is either cumulative or redundant of the evidence 
previously considered.  The veteran has provided no competent 
evidence indicating he has any present lung disorder or that he 
has any residual disability due to lung cancer incurred during 
active service.  As the information provided in support of the 
application to reopen a claim for entitlement to VA benefits does 
not include new evidence which bears directly and substantially 
upon the specific matter under consideration, and is not so 
significant that it must be considered in order to fairly decide 
the merits of the claim, it is not "new and material," and the 
application to reopen the claim must be denied.

Increased Rating Claim
Factual Background

Service medical records show that subsequent to a vehicle accident 
in October 1972 the veteran was treated for headaches and 
dizziness.  The diagnoses included post-concussion syndrome.  VA 
neurology examination in April 1974 included a diagnosis of 
headaches.  X-rays of the skull were essentially negative and a 
brain scan revealed a normal pattern of isotope distribution.  In 
a June 1973 rating decision service connection was established for 
headaches and dizziness.  A 0 percent disability evaluation was 
assigned.  The Board denied entitlement to a compensable rating 
for headaches and dizziness in April 1975.

On VA neurology examination in July 1993 the veteran complained 
that he missed work at least 3 times per month because of 
headaches.  He described his headaches as very severe and 
localized over different parts of his head.  He stated they were 
occasionally pulsatile and at other times oppressive.  He reported 
that sometimes they were accompanied by dizziness described as a 
sensation of generalized weakness or fainting.  He stated the 
episodes lasted from 15 minutes to several hours and were 
partially relieved by medication.  He reported severe and 
pulsating episodes at least 3 times per month and estimated he 
experienced 3 to 5 episodes per month.  The examiner's diagnosis 
was headaches.  

In a February 1994 rating decision the RO granted an increased 30 
percent rating for headaches and dizziness.  In an April 1995 
rating decision the RO proposed a reduction to 10 percent based 
upon clear and unmistakable error in the February 1994 rating 
decision for failing to consider the provisions of 38 C.F.R. § 
4.124a, Diagnostic Code 8045.  The rating was subsequently reduced 
by an August 1995 decision.  In correspondence dated in August 
1995 the veteran withdrew an appeal as to the issues of reduction 
or a higher rating.

Private medical opinions dated in April 2000 and December 2001 
noted the veteran had headaches that were the result head trauma 
incurred during service.  No opinions as to the severity of the 
disorder were provided.  Other VA and private treatment records 
note complaints and treatment for headaches, without opinion as to 
the degree of impairment.  

In an undated statement the veteran's employment supervisor noted 
that during 1999 to 2001 the veteran had been placed in a position 
with reasonable accommodations in accordance with the Americans 
with Disabilities Act.  It was noted that he had been absent quite 
frequently, approximately 8 to 9 days per month, due to acute 
episodes of migraines and dizziness.  It was further noted that he 
had taken an early retirement because he could no longer continue 
working because of his health.

On VA neurology examination in November 2002 the veteran reported 
that the frequency of his headaches had increased to approximately 
4 times per week and lasting 4 to 5 hours.  He stated they were 
associated with nausea, photophobia, and phonophobia, but no 
vomiting.  He described the headaches as throbbing to the parieto-
occipital area.  He reported a fair response with medication.  He 
stated he had retired early from his employment as a teacher 
because of migraine and a nervous disorder.  The diagnoses 
included vascular post-traumatic headaches, poorly controlled, by 
history.

In his notice of disagreement the veteran asserted pertinent 
evidence had not been considered.  In his substantive appeal he 
claimed his headache symptoms were not purely subjective 
complaints.  

Analysis

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule represent, 
as far as can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 
4.1 (2003).

It is the responsibility of the rating specialist to interpret 
reports of examination in the light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2003).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based upon 
manifestations not resulting from service-connected disease or 
injury and the pyramiding of ratings for the same disability under 
various diagnoses is prohibited.  38 C.F.R. § 4.14 (2003).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; however, 
the reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. §§ 3.102, 
4.3 (2003).

The Rating Schedule provides that if brain trauma is manifested by 
purely neurologic disabilities, such as hemiplegia, seizures, 
facial nerve paralysis, etc., then evaluations should be assigned 
pursuant to the diagnostic codes for such neurologic disabilities.  
It is further noted, however, that if brain trauma is manifested 
by purely subjective symptoms, such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, then a 
10 percent evaluation, and no more, should be assigned pursuant to 
diagnostic code 9304 (dementia due to head or brain trauma).  The 
10 percent evaluation for purely subjective symptoms cannot be 
combined with an evaluation for any other disability also 
determined to be due to the brain trauma.  An evaluation greater 
than 10 percent cannot be assigned pursuant to diagnostic code 
9304 in the absence of evidence of multi-infarct dementia 
associated with the brain trauma.  38 C.F.R. § 4.124a, Diagnostic 
Code 8045 (2003).

Based upon the evidence of record, the Board finds that the 
veteran is presently receiving the maximum schedular rating 
possible for headaches and dizziness due to brain trauma without 
evidence of multi-infarct dementia associated with the brain 
trauma.  Persuasive medical evidence attributes his headaches and 
dizziness to brain trauma he sustained during active service.  
Thus, higher or separate schedular ratings are prohibited by VA 
law.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  Here, the Board finds the preponderance of 
the evidence is against the veteran's claims for a schedular 
rating in excess of 10 percent for headaches and dizziness due to 
brain trauma.

Extra-schedular Rating

To accord justice in exceptional cases, where evaluations provided 
by the Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4, are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2003).

The Court has held that the Board is precluded, in the first 
instance, from addressing the issue of entitlement to an extra-
schedular rating under 38 C.F.R. § 3.321.  See Floyd v. Brown, 9 
Vet. App. 88 (1996).  

The Court (in a case involving entitlement to extra-schedular 
consideration in a TDIU claim), has held that where there was 
plausible evidence that a claimant was unable to secure and follow 
a substantially gainful occupation and where the Board had not 
relied on any affirmative evidence to the contrary, the Court 
would reverse the determination, as a matter of law, that the 
veteran's case was ineligible for extra-schedular consideration by 
the Director of Compensation and Pension Service.  See Bowling v. 
Principi, 15 Vet. App. 1, 10 (2001).  

Upon review of the evidence of record, the Board finds that the 
veteran's claim  should be submitted to the Under Secretary for 
Benefits or the Director of Compensation and Pension Service for a 
determination as to whether an extra-schedular rating is 
warranted.  The Board finds that the undated correspondence from 
the veteran's former supervisor is plausible evidence that the 
veteran has experienced a marked interference with employment as a 
result of his service-connected disability.  Therefore, the claim 
for entitlement to an increased rating for service-connected 
headaches and dizziness due to brain trauma is eligible for extra-
schedular consideration.  


ORDER

The appeal to reopen a claim for entitlement to service connection 
for a lung disorder is denied.

Entitlement to a rating in excess of 10 percent for headaches and 
dizziness due to brain trauma is denied.

Entitlement to referral of the claim for an increased rating for 
headaches and dizziness due to brain trauma for extra-schedular 
consideration is granted.


REMAND

As noted above, a statement of the case has not been issued from 
the veteran's disagreement of the assigned disability rating for 
depressive disorder.  Therefore, this issue must be remanded for 
appropriate development.  Manlincon, 12 Vet. App. 238.  

As the Board finds extra-schedular consideration for headaches and 
dizziness due to brain trauma is warranted, this matter must also 
be remanded to the RO for appropriate development.  The Board is 
precluded from addressing the issue of entitlement to an extra-
schedular rating in the first instance.  See Floyd, 9 Vet. App. 
88.

Accordingly, these matters are REMANDED for the following:  

1.  The RO should ensure that the notification requirements set 
forth at 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) are 
fully complied with and satisfied.  

2.  The RO should issue a statement of the case as to the issue of 
entitlement to a rating in excess of 10 percent for depressive 
disorder.  The veteran and his representative should be told that 
to perfect the appeal on this issue for Board review, he must 
submit a substantive appeal.  The RO should allow the requisite 
period of time for a response.

3.  The RO should submit the veteran's claim for an increased 
rating for headaches and dizziness due to brain trauma to the 
Under Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular rating 
under 38 C.F.R. § 3.321(b)(1).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



